DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” in claims 1-9 and “control unit” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 3, 5, and 7-9 are objected to because of the following informalities:  
In line 2 of claim 3, applicant recites the phrase “a case where the imaging unit cannot generate a live view image”.  Applicant also claims “a case where the imaging unit cannot generate a live view image” in claim 1.  While it is clear that applicant is referring to the same case where the imaging unit cannot generate a live view image, applicant is urged to maintain consistency among claim terms.  A 
In line 5 of claim 3, applicant recites the phrase “a live view image”.  Applicant also claims “a live view image” in claim 1.  While it is clear that applicant is referring to the same live view image, applicant is urged to maintain consistency among claim terms.  A more appropriate wording would be – the live view image –.
In line 2 of claim 5, applicant recites the phrase “a live view image”.  Applicant also claims “a live view image” in claim 1.  While it is clear that applicant is referring to the same live view image, applicant is urged to maintain consistency among claim terms.  A more appropriate wording would be – the live view image –.
In line 3 of claim 7, applicant recites the phrase “a live view image”.  Applicant also claims “a live view image” in claim 1.  While it is clear that applicant is referring to the same live view image, applicant is urged to maintain consistency among claim terms.  A more appropriate wording would be – the live view image –.
In lines 4 and 6 of claim 8, applicant recites the phrase “a live view image”.  Applicant also claims “a live view image” in claim 1.  While it is clear that applicant is referring to the same live view image, applicant is urged to maintain consistency among claim terms.  A more appropriate wording would be – the live view image –.
In line 2 of claim 9, applicant recites the phrase “a live view image”.  Applicant also claims “a live view image” in claim 1.  While it is clear that applicant is referring to the same live view image, applicant is urged to maintain consistency  –.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 2 applicant recites the limitation of “a live view image”.  However, previously in claim 1 applicant also claimed a live view image.  It is unclear from the claim language and the specification if the live view image of claim 2 is the same live view image as previously claimed in claim 1.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As for claim 8, in lines 2-3 applicant recites the limitation of “a live view image”.  However, previously in claim 1 applicant also claimed a live view image.  It is unclear from the claim language and the specification if the live view image of lines 2-3 of claim 8 is the same live view image as previously claimed in claim 1.  Therefore, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (U.S. Publ. No. 2017/0171513).
Regarding claim 1
As for claim 10, Nakamura discloses a remote imaging system and method that can transmit a specific image when the remote camera is disabled.  More specifically and as it relates to the applicant’s claims, Nakamura discloses a control method for a communication apparatus (communication terminal, 13; see paragraph 0040), the communication apparatus including: an imaging unit (CCD, 107; see paragraph 0059) configured to generate a live view image (Nakamura is directed towards a videoconferencing system (paragraph 0027) which is inherently a live view image); and a communication unit (network interface, 106; see paragraph 0058), the method comprising: receiving a first request for continuously acquiring the live view images from an external device, via the communication unit (see paragraphs 0038-0040 where a request for a teleconference can be transmitted to the communication terminal, 13, from a remote communication terminal); sending, as a response to the request, the live view image generated by the imaging unit, to the external device via the communication unit, in a case where the imaging unit can generate a live view image (see paragraph 0123 and 0125 where a live image is captured and transmitted via the network); and sending, in a case where the imaging unit cannot generate a live view image, an image for notifying that the imaging unit cannot generate a live view image, to the external device, as a response to the request (see paragraph 0124 where an alternative image is transmitted if a live view image cannot be generated).
With regard to claim 11, Nakamura discloses a remote imaging system and method that can transmit a specific image when the remote camera is disabled.  More specifically and as it relates to the applicant’s claims, Nakamura discloses a non-transitory recording medium (ROM, 101; see paragraph 0057) recording a program for causing a communication apparatus (communication terminal, 13; see paragraph 0040) including an imaging unit (CCD, 107; see paragraph 0059) configured to generate a live view image (Nakamura is directed towards a videoconferencing system (paragraph 0027) which is inherently a live view image) and a communication unit (network interface, 106; see paragraph 0058) to execute a control method, .

Claim(s) 1, 3, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunoda (U.S. Publ. No. 2008/0119223).
Regarding claim 1, Tsunoda discloses a network teleconference system in which a reason that the image not being captured is transmitted remotely.  More specifically and as it relates to the applicant’s claims, Tsunoda discloses a communication apparatus (mobile phone, 100; see Figure 1 and paragraph 0049) comprising: an imaging unit (camera unit, 102; see paragraph 0049) configured to generate a live view image (Tsunoda is directed towards a videoconferencing system (005-0007) which is inherently a live view image); a communication unit (USB I/F; 113, and/or the inherent communication connection between PC’s 120 and 140; see paragraph 0050); and a control unit (control unit, 112; see paragraph 0068; and Figure 1), wherein the control unit (112) receives a first request for continuously acquiring the live view images from an external device (PC, 120 or 140; see paragraphs 0069-0071), via the communication unit, in a case where the imaging unit can generate a live view image, the control unit sends, as a response to the first request, the live view image generated by the 
As for claim 3, Tsunoda discloses detecting content of the error (i.e. incoming call or starting of a call) causing the stopping of the video images, and the control unit puts the detected content of the error in the image for notifying that the imaging unit cannot generate a live view image, in a manner that the detected content of the error is visible to the user (see Figures 2A-2C and 3A-3B where the reason not image is being captured is included in the first and second image data).
With regard to claim 10, Tsunoda discloses a network teleconference system in which a reason that the image not being captured is transmitted remotely.  More specifically and as it relates to the applicant’s claims, Tsunoda discloses a control method for a communication apparatus (mobile phone, 100; see Figure 1 and paragraph 0049), the communication apparatus including: an imaging unit (camera unit, 102; see paragraph 0049) configured to generate a live view image (Tsunoda is directed towards a videoconferencing system (005-0007) which is inherently a live view image); and a communication unit (USB I/F; 113, and/or the inherent communication connection between PC’s 120 and 140; see paragraph 0050), the method comprising: receiving a first request for continuously acquiring the live view images from an external device, via the communication unit (PC, 120 or 140; see paragraphs 0069-0071); sending, as a response to the request, the live view image generated by the imaging unit, to the external device via the communication unit, in a case where the imaging unit can generate a live view image (see paragraphs 0086-0088, where captured image data from CCD is transmitted to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publ. No. 2017/0171513) in view of Hodapp (U.S. Publ. No. 2013/0304916).
Regarding claims 2 and 6, as mentioned above in the discussion of claim 1, Nakamura discloses all of the limitations of the parent claim.  Additionally, Nakamura discloses communication via the internet (see paragraph 0029).  Nakamura however, fails to specifically disclose transmitting the live view image via chunked transfer (claim 2) or that the communication protocol used is HTTP.  Hodapp on the other hand, discloses that it is well known in the video transmission arts to transmit a live stream video via HTTP chunked transfer.  See paragraphs 0003-0005.  Hodapp discloses that HTTP chunked transfer allows for transmission without knowing in advance the transmission size of the entire body (see paragraph 0003).  Hodapp also discloses that HTTP chunked transfer is very simple and straightforward to implement (paragraph 0004).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nakamura to transfer the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Publ. No. 2017/0171513) in view of Hata (U.S. Publ. No. 2001/0017653).
Regarding claim 4, mentioned above in the discussion of claim 1, Nakamura discloses all of the limitations of the parent claim.    Nakamura however, fails to specifically disclose that the control unit serves as a server in a server-client system communicates with the external device via the communication unit.  Hata, on the other hand, discloses that it is very well known in the art to allow a standalone imaging device to operate as a server in a client-server system.  More specifically, Hata discloses a camera (DV camera, 1; see paragraph 0023) capable of distributed real-time video data (see paragraph 0031).  Hata discloses that the camera itself acts as a server for transmitting the requested video to the client (personal computer, 3; see paragraph 0023).  Hata discloses that this feature eliminates the need for a separate server on the internet (paragraph 0006) and eliminates the need for a PC to perform the processing (see paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nakamura such that the communication device (13) also acts as a server in a server-client system in order to eliminate the need for a separate server on the internet or a dedicated PC for processing the video data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda (U.S. Publ. No. 2008/0119223).
Regarding claim 5, mentioned above in the discussion of claim 1, Tsunoda discloses all of the limitations of the parent claim.    Tsunoda however, fails to specifically disclose that the image notifying that the imaging unit cannot generate a live view image has an aspect ratio and .

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest wherein the case where the imaging unit cannot generate a live view image is at least one of a case where parameter setting for the live view image generated by the imaging unit is changed, a case where development processing for the live view image generated by the imaging unit is being performed, and a case where the volatile memory does not have enough capacity to hold the live view image generated by the imaging unit.  The closest prior art (Tsunoda, US Publ. No. 2008/0119223) discloses transmitting the .
Claims 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As for claim 8, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the control unit receives a second request for acquiring one frame of a live view image, from the external device, via the communication unit, and in a case where the imaging unit cannot generate a live view image, the control unit sends, as a response to the second request, data having a header storing information indicating that the imaging unit cannot generate a live view image to the external device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        April 21, 2021